IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                         :   No. 2837 Disciplinary Docket No. 3
                                          :
 JOHN E. TOCZYDLOWSKI                     :   No. 148 DB 2021
                                          :
                                          :   (Municipal Court of Philadelphia County,
                                          :   Case No. MC-51-CR-13861-2020)
                                          :
                                          :   Attorney Registration No. 76848
                                          :
                                          :   (Philadelphia)


                                        ORDER


PER CURIAM

       AND NOW, this 11th day of February, 2022, upon consideration of the responses

to a rule to show cause why John E. Toczydlowski should not be placed on temporary

suspension, the Rule is made absolute, and John E. Toczydlowski is placed on temporary

suspension.    See Pa.R.D.E. 214(d)(2).       He shall comply with all the provisions of

Pa.R.D.E. 217.

       Respondent’s right to petition for dissolution or amendment of this Order and to

request accelerated disposition of any charges underlying this Order pursuant to

Pa.R.D.E. 214(d)(4) and (f)(2) are specifically preserved.